 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   BOARD OF TRUSTEES OF THE                      )   Case No.: 3:21-cv-00081-BEN-AHG
     GLAZIERS, ARCHITECTURAL,                      )
12
     METAL & GLASS WORKERS LOCAL                   )   ORDER DENYING MOTION FOR
13   UNION #1399 HEALTH & WELFARE                  )   ENTRY OF STIPULATED
     TRUST,                                        )   JUDGMENT
14
                         Plaintiff,                )
15                                                 )   [ECF No. 17]
     v.                                            )
16
                                                   )
     SUMMIT COMMERCIAL FLOORS,
17                                                 )
     INC., a California corporation,
                                                   )
18                       Defendant.                )
19
20         Plaintiff BOARD OF TRUSTEES OF THE GLAZIERS, ARCHITECTURAL
21   METAL & GLASS WORKERS LOCAL UNION #1399 HEALTH & WELFARE TRUST
22   (“Plaintiff”) brings this action to redress violations or enforce the terms of Section 502(e)
23   of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29
24   U.S.C § 1132(e), against Defendant SUMMIT COMMERCIAL FLOORS, INC., a
25   California corporation (“Defendant” or “Summit”). Complaint, ECF No. 1 (“Compl.”).
26         A detailed factual and procedural background was set forth in the Court’s previous
27   order and is incorporated herein. See Bd. of Trustees of Glaziers, Architectural, Metal &
28   Glass Workers Loc. Union #1399 Health & Welfare Tr. v. Summit Com. Floors, Inc., No.

                                                 -1-
                                                                              3:21-cv-00081-BEN-AHG
 1   321CV00081BENAHG, 2021 WL 2014793, at *1 (S.D. Cal. May 20, 2021). In that May
 2   19, 2021 Order, this Court issued denied the first Motion for Entry of Stipulated Judgment
 3   filed in this case, see ECF No. 13, “as moot given (1) the settlement terms have already
 4   been read into the record and (2) resolution of all claims between the parties brings the
 5   Court’s Article III jurisdiction into question.” See ECF No. 18.
 6         The Court’s previous order elaborated that once the parties have settled a case, no
 7   live case or controversy exists, meaning the Court lacks jurisdiction to take any action in
 8   the matter pursuant to Article III of the United States Constitution. Compare ECF No. 18
 9   at 4-8 (citing Wigton v. Murphy, 410 F. Supp. 3d 1121, 1121-22 (D. Mont. 2019) (denying
10   a Motion to Approve a Stipulation for Entry of Judgement because the settlement of the
11   claims in a case where no ongoing monitoring is required (such as consent decrees) means
12   there is no longer an Article III “case or controversy” sufficient to vest the court, a court of
13   limited jurisdiction, with subject matter jurisdiction) with U.S. CONST., ART. III, § 2
14   (limiting the subject-matter jurisdiction of federal courts to justiciable “cases” and
15   “controversies”). The Court reiterated that as other courts have pointed out, the proper
16   course of action once a settlement has been finalized is to file a stipulation for dismissal
17   pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. See id. at 8; see also
18   Wigton, 410 F. Supp. 3d at 1122 (noting that a stipulated judgment “grants an advisory
19   opinion about reasonable settlement amounts and turns the court’s imprimatur into a
20   tactical and strategic tool”).
21         The same day of the Court’s previous order, May 19, 2021, counsel for Plaintiff filed
22   yet another Motion for Entry of Stipulated Judgment, which again asked the Court to enter
23   judgment despite the settlement between the parties and despite the Court’s order denying
24   a motion brought on the same grounds. See ECF No. 17. Although Plaintiff requested less
25   relief than previously (by removing certain requests for relief that were never even included
26   in the original complaint), this new motion failed to address any of the issues set forth in
27   the Court’s previous order. For instance, it provided no reasoning or legal authority
28   addressing the Court’s lack of jurisdiction in light of the absence of a case or controversy
                                                   -2-
                                                                                3:21-cv-00081-BEN-AHG
 1   when the parties have settled a case. The Court’s independent review of legal authority
 2   also finds no reason to reverse the outcome of its previous order. Thus, no reason for the
 3   Court’s analysis or reasoning outlined in its previous order warrants a different outcome
 4   here.
 5           Plaintiff and Defendant have a written settlement that has been filed with the Court
 6   and have also entered the settlement terms on the record before Magistrate Judge Allison
 7   H. Goddard. Thus, they have a legally enforceable settlement. Should Plaintiff need to do
 8   so, Plaintiff can bring an action to enforce those settlement terms at any time. However,
 9   seeing as the parties have reached a settlement, no case or controversy exists for the Court
10   to adjudicate. Plaintiff and Defendant are directed to file a Stipulation or Notice of
11   Dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure within thirty
12   (30) days of this order. If no such filing is made by Wednesday, July 21, 2021, the Court
13   will set an Order to Show Cause as to why this case should not be dismissed.
14           IT IS SO ORDERED.
15   DATED:        June 22, 2021
16                                                        HON. ROGER T. BENITEZ
                                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
                                                                             3:21-cv-00081-BEN-AHG
